Citation Nr: 0007520	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  94-04 565	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for arthritis, a nasal 
disability, claimed as a breathing problem, skin disability, 
claimed as jungle rot, a rash, swelling of the face, and loss 
of fingernails, hearing loss, headaches, a back disability, 
and an eye disability including as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The veteran had active service September 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issues contained in the July 1992 statement of the case, 
the subsequent supplemental statements of the case, and in 
the certification for appeal include entitlement to service 
connection for jungle rot, headaches, hearing loss, a back 
disability, arthritis, and an eye disability, as well as 
service connection for swelling of the face, a skin 
disability/rash, breathing problems, a nose/nasal disability, 
loss of fingernails, and arthritis secondary to exposure to 
Agent Orange.  After a review of the veteran's contentions as 
contained in his various statements and his testimony at the 
October 1992 hearing, the Board notes that many of the claims 
that have been developed separately either in fact refer to 
the same disability, or to different theories as to how a 
disability was acquired.  

The veteran's original claim included entitlement to service 
connection for post-traumatic stress disorder (PTSD).  This 
was established in a February 1993 rating decision, which 
assigned a 30 percent evaluation.  The veteran initiated an 
appeal of this evaluation, and after a statement of the case 
was issued, a timely substantive appeal was received.  
Subsequently, the evaluation for PTSD was increased to 100 
percent in a May 1994 rating decision.  As this represents a 
complete grant of the benefit sought, it is not an issue 
before the Board.


FINDING OF FACT

The veteran has not submitted plausible claims of entitlement 
to service connection arthritis, a nasal disability, claimed 
as a breathing problem, skin disability, claimed as jungle 
rot, a rash, swelling of the face, and loss of fingernails, 
headaches, a back disability, and an eye disability including 
as secondary to Agent Orange exposure.  


CONCLUSION OF LAW

1.  The veteran's claims of entitlement to service connection 
for arthritis, a nasal disability, claimed as a breathing 
problem, skin disability, claimed as jungle rot, a rash, 
swelling of the face, and loss of fingernails, headaches, a 
back disability, and an eye disability including as secondary 
to Agent Orange exposure are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has acquired several 
disabilities as a result of active service.  The veteran 
contends that several of his claimed disabilities have 
developed secondary to exposure to herbicides during his 
service in Vietnam.  In particular, he argues that he has 
experienced skin problems and swelling of the face since 
service, and says that it took ten years for his fingernails 
and toenails to return after he lost them during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 
(1999).  


Arthritis

The veteran's service medical records are completely negative 
for a diagnosis of arthritis.  He was noted to have injured 
his right knee in August 1967, but the examination was found 
to be negative.  The neck, upper extremities, lower 
extremities, and spine were all noted to be normal on the 
September 1967 discharge examination.  

The post service medical records include the report of a 
January 1980 VA examination.  The veteran complained that his 
arms would hurt.  The examination was negative for arthritis.  

November 1989 VA treatment records note that sometimes the 
veteran complains of neck pain.  There was no diagnosis of 
arthritis.  

VA treatment records dated March 1991 to April 1991 show that 
the veteran complained of pain in his right shoulder and 
elbow.  

Additional VA treatment records dated August 1993 include 
complaints of pain in the right elbow, and swelling of the 
ankles.  The assessment was degenerative joint disease of the 
shoulders and right elbow.  September 1993 records also 
include an assessment of degenerative joint disease of the 
shoulders and right elbow.  

The veteran was afforded a VA examination in June 1996.  He 
was noted to have a history of arthritis in the upper and 
lower extremities, as well as multiple traumas.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for arthritis.  The service medical records are 
negative for evidence of arthritis, and the first post 
service medical records that contain a diagnosis of arthritis 
are dated in 1991, 24 years after the veteran's discharge 
from service.  The veteran has not submitted any competent 
medical opinion that purports to relate his arthritis to 
active service.  The Board notes the veteran's sincere belief 
that his arthritis is the result of active service, but the 
veteran is not a physician, and he is not qualified to 
express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The veteran has also failed to submit evidence of a well 
grounded claim for the aspect of his claim that contends his 
arthritis developed secondary to Agent Orange exposure.  
Arthritis is not among those disabilities for which an 
association with exposure to Agent Orange is recognized.  
38 C.F.R. § 3.303(e).  The veteran has not submitted any 
competent medical evidence that would relate his arthritis to 
exposure to Agent Orange.  Therefore, as the veteran has not 
submitted any evidence of arthritis during service, has not 
submitted any evidence of a nexus between his current 
arthritis and active service, and has not submitted any 
evidence of a relationship between arthritis and Agent 
Orange, his claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Nasal Disability

The service medical records are completely negative for 
evidence of a nasal disability.  The nose, sinuses, lungs, 
and chest were each normal on the September 1967 discharge 
examination, as was an X-ray study of the lungs.  

The veteran was afforded a VA examination in January 1980.  
No disability of the respiratory system or the nose, sinuses, 
or throat was noted.  

A June 1989 X-ray study of the paranasal sinuses revealed 
moderate thickening of the mucosa of the right antrum and to 
a minimal degree the left antrum.  A slight involvement of 
the right ethmoid was also noted.  An X-ray study of the 
lungs conducted at this time was normal.  

VA treatment records from November 1989 note some nasal 
congestion with sinusitis.  June 1990 VA treatment records 
contain an assessment of allergic rhinitis.  The etiology of 
this disability was not noted.  March 1991 VA treatment 
records contain additional assessments of rhinitis.  

The veteran complained of trouble breathing at an April 1991 
VA examination.  There were no findings or diagnosis 
regarding a respiratory or nasal disability.  

At a May 1991 VA Agent Orange examination, the veteran stated 
that he had experienced a nose problem for the past two 
years, and that it would alternately run and then block.  The 
assessments included possible atopic diathesis, with a 
history of treatment for rhinorrhea and nasal congestion.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a nasal disability, including as secondary to 
exposure to Agent Orange.  The service medical records are 
completely negative for this disability, and the first 
evidence of any form of nasal disability is the June 1989 X-
ray study of the sinuses, which was completed 22 years after 
the veteran was discharged from service.  Rhinitis and atopic 
diathesis are not listed among the disabilities that are 
presumed to be related to exposure to Agent Orange.  The 
Board recognizes the veteran's belief that he has developed a 
nasal disability either as a result of active service or 
exposure to Agent Orange, but the veteran is not qualified to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, as the veteran has not submitted any 
evidence of a nasal disability during service, has not 
submitted any evidence of a nexus between his current nasal 
disability and active service, and has not submitted any 
evidence of a relationship between his nasal disability and 
Agent Orange, his claim is not well grounded.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Skin Disability

Service medical records dated July 1967 indicate that the 
veteran complained that his face was itching and painful.  
There was no rash present, but the veteran stated that this 
condition had occurred on several prior occasions.  The 
remainder of the service medical records are negative for 
evidence of a skin disability, a rash, swelling of the face, 
jungle rot, or loss of nails.  The September 1967 discharge 
examination stated that the veteran's skin was normal.  

The veteran was afforded a VA examination in January 1980.  
His skin was normal.  

At a May 1991 VA Agent Orange examination, the veteran stated 
that he had been experiencing a groin eruption that came and 
went for the past 18 months.  He said that his face would 
swell occasionally, and that this problem had also been 
present for about 18 months.  He described his fingernail 
problem as beginning in 1978.  He said that his fingernails 
fell off and grew back, and were currently normal.  He 
mentioned that he had some trouble with his toenails as well.  
The assessments included tinea pedis, plantar and 
interdigital, with tinea unguium, a history of episodes of 
facial swelling since 1989, not present today, and a history 
of loss of fingernails with normal regrowth, and normal on 
examination.  The examiner opined that he did not believe the 
veteran's skin complaints were related to Agent Orange 
exposure.  

The veteran appeared at a hearing before a hearing officer at 
the RO in October 1992.  He testified that it took 10 or 15 
years for his nails to grow back because of jungle rot.  The 
veteran said that he would break out on the face, and in 
rashes all over his body.  He stated that his face would 
swell to a very large size, and that this occurred year round 
on a monthly basis.  See Transcript. 

The veteran underwent a VA psychiatric examination in April 
1994.  He was noted to have a history of skin problems.  

The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for a skin 
disability.  He was seen on one occasion during service for 
itching and pain of his face.  There was no diagnosis of a 
disability, and no further treatment was indicated.  The 
remainder of the service medical records are completely 
negative for evidence of a skin disability, including the 
toenails.  The veteran contends that he developed periodic 
swelling of the face again in 1989, but there is no medical 
evidence to substantiate this claim.  The May 1991 VA 
examination has noted facial swelling by history only, and 
loss of fingernails by history only.  The assessment was 
tinea pedis, and tinea unguium.  These disabilities are not 
included among the disabilities known to be associated with 
exposure to Agent Orange.  38 C.F.R. § 3.303(e) (1999).  
There is no medical opinion that relates these disabilities 
to active service, and no medical opinion that relates them 
to exposure to Agent Orange.  The examiner opined that the 
veteran's skin complaints were not related to Agent Orange.  
Therefore, in the absence of evidence of a chronic skin 
disability during service, in the absence of evidence of an 
etiological relationship between the veteran's current skin 
disabilities and active service, and in the absence of 
evidence of an etiological relationship between the veteran's 
skin disabilities and exposure to Agent Orange, his claim is 
not well grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Savage v. 
Gober, 10 Vet. App. 488 (1997).

Headaches

The service medical records are negative for evidence of 
headaches.  The September 1967 discharge examination noted 
that the veteran's head and neurologic examinations were 
normal.  

The veteran underwent a VA examination in January 1980.  
There were no complaints of headaches, and his head was 
normal on examination.  

The initial post service medical records concerned with 
headaches are dated November 1989.  These records show that 
the veteran had complained about headaches and insomnia for 
the past six months.  These headaches were so bad that they 
would sometimes cause him to vomit. 

June 1990 records note that the veteran was seen for 
complaints of headaches.  X-ray evidence of sinusitis was 
noted.  The assessment was allergic rhinitis.  Other June 
1990 records show a complaint of cluster versus migraine 
headaches.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for headaches.  The service medical records are 
completely negative for evidence of headaches.  The first 
post service evidence to show the presence of headaches is 
from 1989.  There is no competent medical evidence to show a 
relationship between the veteran's headaches and active 
service.  Therefore, the veteran's claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Back Disability

The service medical records are negative for evidence of a 
back disability.  In addition, there is no post service 
evidence of a back disability other than the veteran's 
contentions.  Therefore, as the veteran has not submitted 
evidence of a back disability during active service, and as 
there is no evidence of a current back disability, the 
veteran's claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Eye Disability

The veteran contends that he has developed an eye disability 
as a result of active service.  

The veteran's entrance examination, dated September 1965, 
states that the veteran's distant vision was 20/30 for the 
right eye, and 20/40 for the left eye.  This was correctable 
to 20/20 bilaterally.  The summary of defects and diagnoses 
included refractive error.  

The September 1967 discharge examination states that the 
veteran's vision was 20/25 bilaterally.  Defective visual 
acuity that was correctable to 20/20 was included in the 
summary of diagnoses.  The veteran was also noted to be color 
blind.  The remainder of the service medical records are 
completely negative for evidence of an eye disability.  

An April 1980 VA examination was negative for complaints 
concerning the veteran's eyes.  There was no diagnosis of an 
eye disability.  

The veteran was afforded a VA optometry examination in June 
1991.  The diagnoses included myopic astigmatic presbyopia, 
and dry eyes.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for an eye disability.  The veteran was noted to 
have refractive error upon entrance into active service.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.306(a) (1999).  There is no 
showing of an increase in severity of the refractive error 
during active service.  In actuality, the veteran's visual 
acuity was better on the discharge examination then the 
entrance examination.  The June 1991 VA examination also 
contained an assessment of dry eyes.  However, there is no 
evidence of this disability during active service, and no 
medical opinion to relate this disability to active service.  
Therefore, as the veteran has not submitted evidence of a 
disability during active service for which service connection 
may be granted, evidence that his pre-existing refractive 
error increased in severity during service, or evidence that 
his current dry eyes are related to active service, his claim 
is not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Finally, the veteran does not claim and the record does not 
reflect that headaches, a back or eye disability are related 
to Agent Orange exposure.  These disabilities are not 
included among the disabilities known to be associated with 
exposure to Agent Orange.  38 C.F.R. § 3.303(e) (1999).  
There is no medical opinion that relates these disabilities 
to active service, and no medical opinion that relates them 
to exposure to Agent Orange.  Therefore, in the absence of 
evidence of pertinent disability during service and in the 
absence of evidence of an etiological relationship between 
pertinent disabilities and exposure to Agent Orange, the 
claims are not well grounded.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997).

 
ORDER

Entitlement to service connection for arthritis, a nasal 
disability, claimed as a breathing problem, skin disability, 
claimed as jungle rot, a rash, swelling of the face, and loss 
of fingernails, headaches, a back disability, and an eye 
disability including as secondary to Agent Orange exposure is 
denied. 


REMAND

The veteran contends that he has developed a hearing loss as 
a result of active service.  He notes that he was exposed to 
gunfire and explosions during combat, and that one explosion 
caused his ears to bleed.  He believes that he has a current 
hearing loss.  

The Board notes that the Court of Veterans Appeals (Court) 
has held that there is some duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
Board notes that the veteran testified at the October 1992 
hearing that he had recently been afforded a VA hearing 
examination.  There is no VA audiological examination of the 
veteran contained in the claims folder.  As the findings of 
such an examination might serve to make the veteran's claim 
well grounded, the Board finds that this claim must remanded 
in order to obtain the report of this examination, and 
thereby assist the veteran in the completion of his 
application for benefits.  

Therefore, the issue of entitlement to service connection for 
hearing loss is remanded to the RO for the following action:

1.  The RO should attempt to obtain the 
report of the VA hearing examination 
referred to by the veteran at the 
October 1992 hearing.  If this 
examination report is obtained, it 
should be associated with the claims 
folder.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






 

